                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Case No. 14-cr-0298 (WMW/FLN)

                            Plaintiff,
                                                               ORDER
      v.

Bryan S. Reichel,

                            Defendant.


      Defendant Bryan S. Reichel filed a Pro Se Motion to Vacate pursuant to Title 28,

United States Code, Section 2255.        (Dkt. 296.)   Also pending before the Court is

Reichel’s motion for a 60-day extension of time to file a Section 2255 motion after the

one-year limitations period, which expired on March 28, 2020. (Dkt. 294.) Because the

record reflects that Reichel provided his Section 2255 motion to prison officials for

mailing on March 26, 2020, Reichel’s motion for an extension of time is moot. See

United States v. Martin, 408 F.3d 1089, 1091 n.2 (8th Cir. 2005) (recognizing that, under

the “prison mailbox rule,” the effective date of filing a Section 2255 motion is the date

the defendant places the motion in the prison mail system).

      Based on the foregoing analysis and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED:

      1.     Defendant Bryan S. Reichel’s motion for an extension of time, (Dkt. 294),

is DENIED AS MOOT.
      2.    Plaintiff United States of America shall file a response to Reichel’s Section

2255 motion on or before May 4, 2020.

      3.    Reichel may file a reply no later than June 1, 2020.



Dated: April 6, 2020                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
